Citation Nr: 1527191	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-21 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), for accrued benefits purposes.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1968 to November 1972.  He died in June 2012.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claims file is now under the jurisdiction of the Nashville, Tennessee RO.  In June 2015, the appellant submitted appellant submitted a private medical opinion directly to the Board with a waiver of RO review.

An August 2014 rating decision denied service connection for an acquired psychiatric disability, to include PTSD, for accrued benefits purposes.  The appellant submitted a timely notice of disagreement in September 2014, and a statement of the case (SOC) addressing that issue does not appear in the record.  38 C.F.R. § 20.201.  Therefore, the Board must remand the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, for accrued benefits purposes pending the issuance of an SOC to the appellant and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The issue of service connection for an acquired psychiatric disability, to include PTSD, for accrued benefits purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran died in June 2012.  A revised death certificate lists the immediate cause of death as brainstem hemorrhagic infarction and the underlying cause of death as hypertensive cardiovascular disease. 

2. The Veteran's service personnel records demonstrate that he served in Vietnam during the Vietnam era.  He is, therefore, presumed to have been exposed to Agent Orange.

3. The Veteran's underlying cause of death, hypertensive cardiovascular disease, is reasonably shown to have been related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issue of entitlement to service connection for the cause of the Veteran's death, no further discussion of the VCAA is required.  
 Legal Criteria, Factual Background, and Analysis

Dependency and indemnity compensation (DIC) is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

The Board must also determine whether the Veteran had a disability incurred in or aggravated by service that was either the principal, or primary cause of death, or that it was a contributory cause of death.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

 In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that service connection may be presumed for certain diseases enumerated by statute and regulations (including ischemic heart disease) that become manifest within a particular period, if any such period is prescribed.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran died in June 2012.  A revised death certificate issued after an autopsy was performed lists the immediate cause of death as brainstem hemorrhagic infarction and the underlying cause of death as hypertensive cardiovascular disease. 

It is not in dispute that the Veteran served in Vietnam (from May 1970 to August 1970), and was entitled to a presumption that he was exposed to herbicides therein.  

As noted, certain diseases (including ischemic heart disease) may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure in service.  In June 2013, a VA examiner opined it is less likely than not that the Veteran had ischemic heart disease during his lifetime.  He reasoned that a review of his medical records revealed no evidence of him being treated for ischemic heart disease or for its symptoms.  

The regulations do not provide presumptive service connection for hypertension or brainstem hemorrhagic infarction based on exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309.  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Accordingly, presumptive service connection for brainstem hemorrhagic infarction or hypertensive cardiovascular disease, based on exposure to Agent Orange is not warranted.  Notwithstanding, the Board will still consider whether the Veteran was entitled to service connection for such disabilities on a direct basis. 

In a letter received in June 2015, a private physician indicated she had reviewed the claims file and opined that whether one considers the Veteran's death was due to hypertensive cardiovascular disease or cerebro-vascular infarction, "all the scientific evidence presented supports the fact that [the Veteran's] death was at least likely as not caused by his exposure to Agent Orange during his tour in Vietnam."  The opinion is supported by clinical evidence as well as studies referenced by the opining doctor.  As the VA examiner only opined that the Veteran did not have ischemic heart disease during his lifetime, there is no medical opinion to the contrary.  Accordingly, the competent and credible evidence establishes that the Veteran's underlying cause of death, hypertensive cardiovascular disease, was related to service.  All of the requirements for substantiating a claim of service connection for the cause of the Veteran's death are met; service connection for the cause of the Veteran's death is warranted. 


ORDER

Service connection for the cause of the Veteran's death is granted, subject to the 
provisions governing the award of monetary benefits. 


REMAND

As explained in the Introduction, an August 2014 rating decision denied service connection for an acquired psychiatric disability, to include PTSD, for accrued benefits purposes.  The appellant submitted a timely notice of disagreement in September 2014, and a statement of the case (SOC) addressing that issue does not appear in the record.  The current lack of an SOC with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the appellant that addresses the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, for accrued benefits purposes.  The appellant should be informed that she must file a substantive appeal in order to perfect her appeal of that issue to the Board.  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


